DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-16 have been amended, new claim(s) 17 and 18 have been added, and no claim(s) have been cancelled, therefore claim(s) 1-18 is/are pending in the application and have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Summary
Office Action Summary:
Amendments to the claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection.
Amendments to the claim(s) no longer invoke interpretation under 35 USC 112(f).
Amendments to the claim(s) overcome previous rejection(s) under 35 USC 112(b).
Amendments to the claim(s) overcome the rejections set forth by the Examiner under 35 USC 102(a)(1), therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant' s arguments have been fully considered however they are not persuasive and/or are moot, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim(s) 1-18 is/are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-18 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, " A display control device comprising: a processor configured to: acquire activity information of a user; present, on a display, first information obtained from a state of the user based on the acquired activity information, wherein the presented first information is translucently displayed on the display;  and change the presented first information from being translucently displayed to being clearly displayed on the display in accordance with an execution time of an action that is executed by the user and changes the state of the user. Claim(s) 15 and 16 are similar to claim 1 except for reciting, A display control method, and performing, by a processor (claim 15), and A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by an information processing device, cause the information processing device to execute operations, the operations comprising (claim 16), therefore claim(s) 15 and 16 are analyzed similarly as claim 1. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to advertising/marketing or sales activities. The claims appear to be directed to a common business practice of displaying promotional information to a user based on acquired user data.
Dependent claims 2-14 are also considered to be encompassed by the abstract idea by presenting information to the user (claim 2, 6), changing/updating the content presented to the user (claim 3, 4), determining a user activity (claim 5), acquiring data to determine a user activity (claim 7), determining the state of the user based on the acquired activity data (claim 8, 9), determining points for the activity (claim 10), presenting content to the user if number of points satisfies a predetermined condition (claim 11), and presenting a coupon to the user (claim 12, 13, 14).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A display control device comprising: a processor configured to: present, on a display,  translucently displayed on the display;  and change the presented first information from being translucently displayed to being clearly displayed on the display (claim 1, 15, 16, 18), A display control method, acquiring, by a processor (claim 15), and A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by an information processing device, cause the information processing device to execute operations, the operations comprising (claim 16), The Examiner understands the limitation of, “change the presented first information from being translucently displayed to being clearly displayed on the display”, to just be updating the information displayed to the user based on the action of the user.  The “state of the user” is apparently just biological or physical data acquired about the user (i.e. heart rate, blood pressure etc.,) the Examiner notes that there is no device positively recited for actually detecting the physical or biological state of the user, just a device for acquiring information regarding the state of the user and for displaying information.
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2016/0203691 A1), hereinafter “Arnold”, in view of Tropper et al (US 2008/0093838 A1), hereinafter “Tropper”.

	Claim 1: Arnold discloses, A display control device (0042, 0052, display device 0116) comprising: 
	a processor configured to: acquire activity information of a user (0006, 0018, sedentary state monitor, 0107, 0115, collects biometric data);
	 present, on a display, first information obtained from a state of the user based on the acquired activity information (0052, sedentary notification/alert, 0057-0059, see also 0087-0088), 
	Where Arnold indicates changing content associated with the first information (0087-0088), it appears that Arnold may not explicitly disclose, wherein the presented first information is translucently displayed on the display; and change the presented first information from being translucently displayed to being clearly displayed on the display in accordance with an execution time of an action that is executed by the user and changes the state of the user, Tropper, however teaches a system and method for encouraging physical activity and utilizing a coupon to indicate the achievement or completion of physical activity for a predetermined amount and/or predetermined period of time (0002, 0036), Tropper further discloses the indicia of the coupon displayed may change from opaque to transparent based on a period of time for which the user has participated in the physical activity (0034).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Tropper to change the indicia of a coupon from opaque to transparent based on a period of time for which the user has participated in the physical activity with the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold in order to further motivate and encourage the user to engage in physical activity by changing the indicia displayed from opaque to transparent based on a period of time that the user has participated in the physical activity as taught by Tropper (0034).

	Claim 2: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to present, on the display, the first information and also second information indicative of the action to be executed by the user (0052, sedentary notification, 0057-0059, 0085, 0088, indicates activities to be completed).  

	Claim 3: Arnold in view of Tropper discloses, The display control device according to claim 2, wherein the processor is further configured to change a content of the presented first information in accordance with an activity content of the user, after the first information is presented (0052, sedentary notification, 0057-0059, 0085, 0088, indicates activities to be completed, 0090, tracking user behavior and goals). The Examiner notes that it appears that the claim is changing/updating the content based on activity information of the user.

	Claim 4: Arnold in view of Tropper discloses, The display control device according to claim 3, wherein the processor is further configured to change the content of the first information in accordance with the execution, by the user, of the action indicated by the second information (Arnold at 0052, sedentary notification, 0057-0059, 0085, indicates activities to be completed, 0087-0090, user receives a rewarding message for achieving the mini goal before the predetermined time period is up, 0090, tracks behavior and improvement in achieving mini goals). The Examiner understands that the claim is updating the content based on the user completing the action or activity.

	Claim 5: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to determine the state of the user based on the activity information (0006, 0018, determines state of the user, 0107, 0115, collects biometric data).

	Claim 6: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to present, on the display, second information to change the state of the user (0085-0086).

	Claim 7: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to determine the state of the user based on sensing data acquired as the activity information (0044-0045, sensor data, 0048, 0057, 0107, 0115, collects biometric data and sensor data).

	Claim 8: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to determine the state of the user based on biological information of the user acquired as the activity information (0044-0045, sensor data, 0048, 0057 0107, 0115, collects biometric data and sensor data).

	Claim 9: Arnold in view of Tropper discloses, The display control device according to claim 1, wherein the processor is further configured to determine the state of the user based on information regarding a movement of the user acquired as the activity information (0044-0045, sensor data, 0047, motion measures indicative of a motion of the user, 0048, 0057 0107, 0115, collects biometric data and sensor data).

	Claim 15: Arnold, A display control method (0042, display device, 0057, 0116),
	acquiring, by a processor, activity information of a user (0006, 0018, sedentary state monitor, 0107, 0115, collects biometric data);
	presenting by the processor, on a display, first information obtained from a state of the user based on the acquired activity information (0052, sedentary notification/alert, 0057-0059, see also 0087-0088)
	Where Arnold indicates changing content associated with the first information (0087-0088), it appears that Arnold may not explicitly disclose, wherein the presented first information is translucently displayed on the display; and changing, by the processor, the presented first information from being translucently displayed to being clearly displayed on the display in accordance Page 7 of 16Application No. 16/349,092 Reply to Office Action of February 08, 2022with an execution time of an action that is executed by the user and changes the state of the user, Tropper, however teaches a system and method for encouraging physical activity and utilizing a coupon to indicate the achievement or completion of physical activity for a predetermined amount and/or predetermined period of time (0002, 0036), Tropper further discloses the indicia of the coupon displayed may change from opaque to transparent based on a period of time for which the user has participated in the physical activity (0034).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Tropper to change the indicia of a coupon from opaque to transparent based on a period of time for which the user has participated in the physical activity with the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold in order to further motivate and encourage the user to engage in physical activity by changing the indicia displayed from opaque to transparent based on a period of time that the user has participated in the physical activity as taught by Tropper (0034).

	Claim 16: Arnold discloses, A non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by an information processing device, cause the information processing device to execute operations, the operations comprising (0013, 0041, computer program code, 0052, 0116): 
	acquiring activity information of a user (0006, 0018, determines state of the user, 0107, 0115, collects biometric data); 
	presenting, on a display, first information obtained from a state of the user based on the acquired activity information (0052, sedentary notification/alert, 0057-0059, see also 0087-0088), 
	Where Arnold indicates changing content associated with the first information (0087-0088), it appears that Arnold may not explicitly disclose, wherein the presented first information is translucently displayed on the display; and changing the presented first information from being translucently displayed to being clearly displayed on the display in accordance with an execution time of an action that is executed by the user and changes the state of the user, Tropper, however teaches a system and method for encouraging physical activity and utilizing a coupon to indicate the achievement or completion of physical activity for a predetermined amount and/or predetermined period of time (0002, 0036), Tropper further discloses the indicia of the coupon displayed may change from opaque to transparent based on a period of time for which the user has participated in the physical activity (0034).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Tropper to change the indicia of a coupon from opaque to transparent based on a period of time for which the user has participated in the physical activity with the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold in order to further motivate and encourage the user to engage in physical activity by changing the indicia displayed from opaque to transparent based on a period of time that the user has participated in the physical activity as taught by Tropper (0034).
	
	Claim 12: Arnold in view of Tropper discloses, The display control device according to claim 1, although Arnold discloses rewarding a user with prizes for completing an activity (Arnold at 0088), it appears that Arnold may not explicitly disclose, wherein the processor is further configured to present a coupon to be provided to the user as the first information, Tropper, however teaches a system and method for encouraging physical activity by presenting a coupon to the user (0002, 0036), as combined and under the same rationale as above.

	Claim 13: Arnold in view of Tropper discloses, The display control device according to claim 12, is appears that Arnold may not explicitly disclose, wherein the presented coupon is usable only for a predetermined time, Tropper, however teaches a coupon that is redeemable for a limited amount of time (see Tropper at 0073).
	The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or combine the teachings of Tropper to present a coupon that is redeemable for a limited amount of time with the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold in order to further motivate and encourage the user to engage in physical activity as taught by Tropper (0034).

	Claim 14: Arnold in view of Tropper discloses, The display control device according to claim 12, it appears that Arnold may not explicitly disclose, wherein the presented coupon is usable only in a predetermined place, Tropper, however teaches presenting a coupon that is redeemable at a predetermined vendor (see Tropper at 0034), as combined and under the same rationale as above. 

	Claim 18: Arnold in view of Tropper discloses, The display control device according to claim 1, it appears that Arnold may not explicitly disclose, wherein the presented first information from being translucently displayed to being is changed, clearly displayed on the display, gradually in accordance with the execution time of the action by the user, Tropper, however teaches a system and method for encouraging physical activity and utilizing a coupon to indicate the achievement or completion of physical activity for a predetermined amount and/or predetermined period of time (0002, 0036), Tropper further discloses the indicia of the coupon displayed may change from opaque to transparent based on a period of time for which the user has participated in the physical activity (0034), as combined and under the same rationale as above.

Claim 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al in view of Tropper, further in view of Hoffman et al (US 2012/0041767 A1), hereinafter “Hoffman”.
	
	Claim 10: Arnold in view of Tropper discloses, The display control device according to claim 2, however it appears that Arnold in view of Tropper may not explicitly disclose, wherein the state of the user is represented by a point system that includes one or more items and points of each of the one or more items, wherein the processor is further configured to: change the points of at least one of the one or more items based on the activity information; and present the first information and the second information further based on the change in the points of the at least one of the one or more items, Hoffman, however teaches assigning points to various physical activities/states of the user (0114-0115),  updating the points based on the activities completed by the user (0116, see also Fig. 14, 1407, 1421) and changing the points of an activity item based on the user’s activity (0086, 0116-0117, Fig. 14, 1409a-1409b).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for detecting sedentary behavior of a user and changing the indicia of a coupon from opaque to transparent based on a period of time for which the user has participated in the physical activity disclosed by Arnold in view of Tropper to include the point system of Hoffman and updating/changing the points based on the activities completed by the user in order to change the indicia of the coupon based on the change in points for the activities completed by the user.

	Claim 11: Arnold in view Tropper and Hoffman discloses, The display control device according to claim 10, although Arnold discloses rewarding a user with prizes for completing an activity (Arnold at 0088), it appears that Arnold may not explicitly disclose, wherein the processor is further configured to present the first information further based on the Page 6 of 16Application No. 16/349,092points of the at least one of the one or more items satisfying a predetermined condition, Hoffman, however teaches using various threshold levels of activity points for modifying the appearance of the displayed information (see Hoffman at 0086, 0115, 0117), as combined and under the same rationale as above.

	Claim 17: Arnold in view of Tropper discloses, The display control device according to claim 1, however it appears that Arnold may not explicitly disclose, wherein a content included in the first information is based on one or more actions of the user in the past, Hoffman, however teaches displaying rewards based on the user’s interest and historical activities including workouts, see Hoffman at 0115.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Hoffman to include content based on the user’s past actions or activities with the system and method for detecting sedentary behavior of a user and rewarding the user for performing a physical activity as disclosed by Arnold in view of Tropper in order to motivate the user to engage in physical activity as indicated by Hoffman (0115).

	Response to Amendment
Amendments to the claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection.
Amendments to the claim(s) no longer invoke interpretation under 35 USC 112(f).
Amendments to the claim(s) overcome previous rejection(s) under 35 USC 112(b).
Amendments to the claim(s) overcome the rejections set forth by the Examiner under 35 USC 102(a)(1), therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.
The Applicant' s arguments have been fully considered however they are not persuasive, and/or are moot, see Response to Arguments below.

Response to Arguments
The Applicant argues (starting on page 10 of Remarks) that the amended claims are no longer directed to an abstract idea, the claims recite, “"present, on a display, first information obtained from a state of the user based on the acquired activity information, wherein the presented first information is translucently displayed on the display; and change the presented first information from being translucently displayed to being clearly displayed on the display in accordance with an execution time of an action that is executed by the user and changes the state of the user", however the claims appear to simply just be acquiring activity information of a user and updating the displayed information from translucent to clear. The activity information can apparently be any type of activity, for example sitting, and there does not appear to be any time limit for the “action that is executed by the user”. According to the specification at paragraph 0069-0070, “if the determination portion 222 determines that the user continues the sitting state for two hours, a fifteen-minute walk is presented in the region 431 as the action to be desirably performed. If the user touches the button 432, the portable terminal 200 displays a screen shown in FIG 9C described below. If the user touches the button 433, the health promoting action proposal screen on the portable terminal 200 is switched to another screen. The coupon image 434 is translucently displayed on the portable terminal 200 at this point. The coupon image 434 may be made completely invisible on the portable terminal 200 at this point. Upon detecting that the user has executed the action presented in the region 431, the portable terminal 200 clearly displays the coupon image 434…” it would appear that user does not even need to take the walk that is recommended by the system but only press/touch a button on the screen for the “executed the action” to change the display of the first information. The Applicant cites to the specification for providing evidence of subject matter eligibility, however the claims are broad and do not recite specific elements from the specification (if any) that would integrate the judicial exception into a practical application nor do the claims recite limitations that provide substantially or significantly more than the judicial exception. The claims appear to just be acquiring and presenting information to a user and changing the information displayed based on acquired activity data. There does not appear to be any recited improvement to the functioning of the computer or to the technical field, therefore the Applicant’s arguments are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot and do not apply to the current rejection.
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive and/or are moot and do not apply to the current rejection.


	 
 













Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./
Examiner, Art Unit 3622


/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622